Citation Nr: 9917848	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  86-35 114	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1959, and from November 1966 to June 1967.  RO decisions 
in January 1985 and February 1986 collectively denied service 
connection for a psychiatric disorder, including PTSD.  The 
veteran appealed that determination, and in a May 1987 
decision, the Board of Veterans' Appeals (Board) denied the 
claim.  In June 1994, the RO denied an application to reopen 
the claim for service connection for PTSD, and the veteran 
appealed.  The veteran failed to report for an October 1998 
Board hearing.  In January 1999, for due process reasons, the 
Board vacated the May 1987 Board decision with respect to the 
issue of service connection for a psychiatric disorder, to 
include PTSD.  Given this procedural history, the issue now 
before the Board is entitlement to service connection for a 
psychiatric disorder, including PTSD, and such issue has been 
reviewed on a de novo basis.


FINDINGS OF FACT

1.  One of the veteran's mental conditions is a personality 
disorder, which is not a disability for VA compensation 
purposes.  

2.  A chronic acquired psychiatric disorder, including a 
psychosis, was not present in service or for many years 
thereafter, and was not caused by any incident of service.

3.  During service the veteran did not engage in combat; 
there is no credible supporting evidence of a non-misconduct 
stressor in service, which might lead to PTSD; and there is 
no proper current diagnosis of PTSD related to service.




CONCLUSION OF LAW

A psychiatric disorder, to include claimed PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from July 1956 to July 1959, and in the Air Force from 
November 1966 to June 1967.  He did not engage in combat 
during either period of service.

Service medical records from his first period of service in 
the Marine Corps show that in August 1957 he was referred for 
a psychiatric consultation due to his inability to get along 
and due to his resentment of authority.  On the request for 
the evaluation, it was reported that he appeared to have some 
justification for his attitude and might have some slight 
paranoid tendencies.  On the requested psychiatric evaluation 
in September 1957, the examiner stated that there seemed to 
be insufficient psychopathology at present to warrant a 
diagnosis.  Other service medical records from this period of 
service do not show a psychiatric disorder, and the 
psychiatric system was normal at the July 1959 service 
separation examination.

The veteran's service personnel reports from his first period 
of service show that he was disciplined on numerous occasions 
due to failure to obey orders, absence from appointed place 
of duty, reckless driving, as well as several other 
infractions.  

Service medical records from the veteran's second period of 
service in the Air Force show that beginning in December 1966 
he was seen numerous times for right knee and other physical 
problems.  In February 1967, he reported to a clinic and 
indicated he wanted verification of injuries sustained two 
days earlier in a scuffle or physical confrontation with 
several members of the air police.  He stated that he 
suffered injuries of the right knee, left inner thigh, and 
right shoulder.  On examination of the right shoulder there 
was minimal tenderness and there was no limitation of 
movement, or marks to suggest trauma to the area.  
Examination of the left thigh revealed several resolving 
bruises and several scratches which appeared to be in the 
late stages of healing.  Examination of the right knee seemed 
slightly tender to palpation and seemed slightly red.  There 
was no evidence of swelling, limitation of movement or 
weakness.  The April 1967 examination for service discharge 
showed the psychiatric system was normal.  In early June 
1967, the veteran was seen for facial lacerations sustained 
in an altercation the night before, and when seen he had a 
strong odor of alcohol on his breath.  

Service personnel records from the veteran's second period of 
service reveal that he was disciplined and reprimanded on 
several occasions due to various violations.  In February 
1967, he was apprehended by the military police due to being 
drunk and disorderly on station.  (Several days earlier he 
had been cited by civil authorities for possession of 
alcohol.)  It was reported that the veteran was under the 
influence of alcohol and that while at the base bowling alley 
he was requested to leave due to using profanity.  The 
veteran was approached by military police and told to go to 
his barracks.  He refused and he was placed under 
apprehension.  It was reported that the veteran shoved one of 
the officers against the wall and that necessary force was 
used to bring the veteran under control.  During the time the 
veteran was being brought under control, he received a broken 
front tooth (false tooth).  The incident report noted that 
the subject had a very strong odor of alcohol on his breath 
and was very unsteady on his feet.  He had bloodshot eyes and 
his speech was slurred.  Due to this episode, the veteran 
underwent Article 15 punishment and was reduced in grade, 
ordered to forfeit $25 pay per month for two months, and 
ordered to serve thirty (30) days correctional custody.  The 
service personnel records detail numerous other infractions 
both before and after this incident, and in April 1967 it was 
recommended that he be discharged from service based on 
unfitness and an established pattern of shirking.  Based on 
administrative discharge proceedings, the veteran was 
discharged from service, with a general discharge under 
honorable conditions, in June 1967.

There is no post-service medical evidence of psychiatric 
problems until 1982.

An October 1983 VA medical report reveals that from November 
1982 to April 1983 the veteran was seen for 3 sessions for 
readjustment counseling.  It was reported that he was not 
interested in readjustment counseling but thought that the 
program would assist him in advocating for veterans benefits 
to which he thought he was entitled.  It was noted he 
presented with a history of dissocial behavior and alcohol 
abuse.  He was diagnosed as having an atypical impulse 
control disorder, and mixed personality disorder with 
borderline, antisocial, passive aggressive, and paranoid 
features.

A VA medical center (VAMC) summary covering the period of 
June 1984 to July 1984 reveals that the veteran was admitted 
for alcohol abuse and psychiatric treatment.  The veteran 
detailed a long history of alcohol abuse dating to his first 
period of service in the Marine Corps.  He reported that he 
was discharged from the Air Force due to drinking.  He stated 
that he had a fight with the sergeant and that he was 
attacked physically by some officers which caused permanent 
damage to his knee and teeth.  It was reported that the 
veteran was very bitter about this experience and held 
resentment about his treatment.  The discharge diagnoses were 
alcoholism in remission, and paranoid thought disorder.

In October 1984, the veteran reported for VA psychiatric 
examination in an intoxicated stated.  He complained of 
having depression.  He related that while in the Air Force he 
was "beaten up by several sergeants for standing up for a 
woman."  Psychiatric evaluation led to diagnoses of 
continuous alcohol abuse, rule out bipolar disorder, and rule 
out undifferentiated schizophrenia.  The examiner stated that 
the veteran's current inebriated status made exact mental 
status examination rather difficult.

A VAMC summary covering the period of January 1985 to April 
1985 reveals that during the admission the veteran 
participated in a vocational rehabilitation and therapy 
program.  His participation in the program became 
unsatisfactory and he was therefore discharged.  The 
diagnoses were alcoholism in remission, paranoid thought 
disorder, and a borderline personality disorder.

A VAMC summary (signed by Chris Van Dyck, M.D.) covering the 
period of April 1985 to October 1985 shows the veteran was 
admitted for psychiatric treatment.  It was noted that 
recently he had been terminated from a VA treatment program, 
and he alleged that such termination was because of a 
conflict with female staff members who hated men and were out 
to get them; he said he wanted to teach them a lesson or get 
even with them.  The veteran reported considerable alcohol 
consumption since the prior hospital admission.  With respect 
to his military history, the veteran indicated he had been in 
the Air Force and had no meaningful Vietnam experience but 
was there in a supportive role of repairing vehicles and 
fences.  He related that he had some brig time prior to 
discharge because of some behavioral problems.  During the 
current admission to the VAMC, the veteran's alcohol abuse 
continued, and he was given a disciplinary discharge.  The 
diagnoses were mixed personality disorder, and alcohol abuse.  

In a December 1985 letter, Chris Van Dyck, M.D., stated that 
he treated the veteran between July and November 1985 while 
he was a psychiatric inpatient at the VAMC.  He stated that 
he believed that the veteran suffered not only from a mixed 
personality disorder with borderline, antisocial, passive 
aggressive, and paranoid features, but also a borderline 
thought disorder which significantly impaired his ability to 
communicate interpersonally and therefore to cooperate with 
employers in job situations.  He also stated that he believed 
that there was strong evidence that the veteran's psychiatric 
illness was substantially precipitated by his second stint in 
service.  He related that the veteran encountered a series of 
extremely traumatic events which occurred during his second 
period of service.  He stated that the veteran was involved 
in a fight while being disciplined by superior officers in 
which he was severely beaten.  The doctor stated that by the 
veteran's account he was thrown down a flight of stairs, 
kicked, and thrown into walls.  He reported that the veteran 
related that he served approximately 40 to 45 days of brig 
time due to this incident.  The doctor stated that the 
veteran appeared to had suffered psychotic symptoms 
(including paranoid delusions about the conspiring and intent 
of the officers involved) during this period.  He stated that 
the veteran had been unable to hold a job for more than a 
year since his discharge from the Air Force and that he 
worked between his periods of service.  The doctor concluded 
that the evidence was strong that the veteran work-
incapacitating psychiatric illness was traceable to his 
second period of service.

VAMC records from an admission from October 1985 to February 
1986 reveal that the veteran was admitted to the hospital for 
a vocational therapy program.  During hospitalization the 
veteran related that while in the service he spent time in 
the brig during his last enlistment due to being AWOL and 
behavioral problems.  At discharge from the hospital, the 
diagnoses were borderline personality disorder and alcohol 
abuse.

During an April 1986 RO hearing, the veteran alleged that he 
had a psychiatric disorder which was incurred in service.  He 
said he was beaten by Air Force police, and that he began to 
have nervous problems between one and two years after 
service.

A March 1988 VAMC summary notes diagnoses of alcohol abuse 
and paranoid personality disorder.

A VAMC summary covering the period of November 1990 to 
December 1990 reveals that the veteran was admitted for a 
substance abuse treatment program.  He gave a 25 year history 
of drinking.  He related that he was a binge drinker and 
consumed upwards of a quart of alcohol at a sitting.  It was 
reported that the veteran had been involved with the mental 
hygiene clinic on an outpatient basis for treatment of 
bipolar illness and probable paranoid personality disorder.  
The veteran was not able to abide by the requirements of a 
behavioral contract and was discharged.  His discharge 
diagnoses were alcohol dependence, bipolar illness, and 
probable personality disorder.

A VAMC summary covering the period of March 1991 to August 
1991 recites the veteran's history of psychiatric and 
substance abuse treatment since the 1980s.  The veteran 
reported that he was in the Marines from "1966 to 1969" and 
in the Air Force from "1970 to 1973."  He said he enlisted 
in the Air Force but that he did not receive the training 
promised or an overseas assignment.  He related that as a 
result he had problems with his superior officers and started 
uncontrollable abusive drinking.  It was noted that that the 
veteran's failure of the Air Force experience still bothered 
him and that a previous treating psychiatrist had diagnosed a 
bipolar disorder and had stated that the veteran possibly had 
PTSD due to his adverse Air Force experience.  The current 
discharge diagnoses were bipolar personality disorder and 
alcohol abuse.

An August 1991 to January 1992 VAMC summary reveals that the 
veteran was admitted to the domiciliary unit due to 
homelessness of two years duration.  He was treated for some 
of the physical complaints that he had.  He also underwent 
occupational therapy.  The discharge diagnoses were 
homelessness and a bipolar disorder.

In December 1992, the veteran presented to the VAMC with a 
relapse of alcohol abuse and fears of losing control.  He was 
discharged in January 1993 with diagnoses of alcohol abuse 
relapse, and bipolar disorder rapid cycle.

A VAMC summary covering the period of January 1993 to 
February 1993 reveals that the veteran was homeless and was 
admitted for treatment of depression.  The discharge 
diagnoses were depression and alcohol abuse.

A VAMC summary covering the period of September 1993 to 
October 1993 shows that the veteran was admitted with 
homelessness, alcohol abuse, and depression.  He presented 
with fears of loss of control due to violent and suicidal 
urges.  While hospitalized, he was treated for alcohol 
dependence and mixed atypical bipolar disorder.  The 
diagnoses were alcohol abuse, atypical type, rapid cycler 
bipolar disorder, and a mixed personality disorder.  A 
consultation report during this hospitalization reveals that 
a psychologist indicated that the veteran was not clinically 
depressed or manic.  The psychologist also stated, regarding 
rule out of PTSD, that according to the veteran's outpatient 
psychologist, the veteran appeared to evidence some 
aftereffects of trauma related to a long-drawn-out difficult 
relations with others during his second tour of service.

In response to an April 1994 letter from the RO, requesting 
information regarding claimed service stressors, the veteran 
submitted a May 1994 statement.  In this statement, he 
related that in February 1967, he was at the base bowling 
alley when his group was accused of swearing.  He stated that 
he was approached by a sergeant and told to go outside.  He 
stated that the air police ordered them to return to the 
barracks but he protested since he felt he did not do 
anything wrong.  He related that he was then handcuffed and 
taken to the brig.  He stated that he was thrown against the 
wall and down a flight of stairs.  He also claimed that he 
was kicked repeatedly and that he suffered injuries.  He 
related that he was thrown into a cell and was jailed for 
approximately 30 days.  He stated that while jailed he 
received constant threats and mental and physical abuse.  He 
claimed that since that incident he had had problems such as 
an inability to hold a job, failed marriages, inability to 
form close relationships, trouble dealing with anger, mood 
swings, and an inability to handle stress.  He stated that 
due to these problems he used alcohol.

In an August 1995 statement, Helen S. Denison, Ph.D., a VA 
psychologist, related she had treated the veteran since 1993.  
She stated that the veteran had mild to moderate mood swings 
and that his symptoms were consistent with cyclothymic 
disorder.  It was reported that his presentation was also 
consistent with prior diagnoses of mixed personality disorder 
with paranoid antisocial, borderline, and passive-aggressive 
features.  She stated that his clinical picture was 
complicated by "features of" PTSD, including anxiety, 
heightened arousal, concentration difficulties, intrusive 
recollections, irritability, and heightened reactivity.  She 
reported that his PTSD symptomatology appeared related to a 
series of traumatic events during his second tour in service 
(1967) and which were documented in his record.

During an August 1995 RO hearing, the veteran asserted that 
he had PTSD due to being beaten by military police when he 
was arrested during his second period of service.  He 
described his post-service psychiatric problems.  

VA outpatient treatment reports from 1992 to 1996 show that 
the veteran had treatment sessions with social workers and 
with a psychologist.  Discussions during these sessions 
revolved around issues concerning the veteran's financial 
circumstances, educational and vocational opportunities, 
housing, and organizational skills.  In March 1993, Dr. 
Denison stated that the veteran probably suffered from PTSD.  
She related that the veteran described a severe beating and 
incarceration which occurred during his second period of 
service.  The outpatient records show various diagnoses 
including a mixed personality disorder, bipolar disorder, 
intermittent alcohol abuse, and symptoms of PTSD.

In January 1997, the veteran underwent VA psychiatric 
compensation examination.  He related that during service he 
was physically beaten and thrown down the stairs with 
handcuffs on.  The examiner stated that the veteran seemed to 
be unable to recall whether or not he had done anything to 
deserve such bad treatment and he was unclear as to why he 
was given a general under honorable discharge.  The examiner 
stated that it was fair to say that after the military, the 
veteran did not adjust to any form of appropriate 
socialization and it was quite possible his psychiatric 
disorder was already well in place by then.  The examination 
report indicated that the veteran was quite symptomatic on 
examination and was unable to give adequate history or 
advocate for himself due to his psychiatric condition.  The 
examiner diagnosed bipolar affective illness, most recent 
episode depressed.


II.  Analysis

The veteran's claim for service connection for a psychiatric 
disorder, including PTSD, is well grounded, meaning 
plausible.  The evidence has been properly developed by the 
RO, and there is no further duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not due to the 
person's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service incurrence for a psychosis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [This regulation was revised in June 
1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e, a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed.Reg. 
32807-32808 (1999).]

The Board notes that post-service medical records show that 
one of the veteran's mental problems is a personality 
disorder.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).  The Board also notes that the veteran 
has a long-standing history of alcohol abuse, but such is a 
willful misconduct which may not be service connected.  
38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301.

Service medical records do not show a chronic acquired 
psychiatric disorder during either the veteran's 1956-1959 
Marine Corps service or his 1966-1967 Air Force service.  
There is no evidence that a psychosis was manifest to a 
compensable degree within the year after service, as required 
for a presumption of service incurrence.  The first medical 
evidence of any mental disorder is from 1982, some 15 years 
after the veteran's last period of service.  Later medical 
records show that at times the veteran has been diagnosed as 
having a psychosis, and such was diagnosed at the 1997 VA 
compensation examination.  Putting aside the question of 
PTSD, there is no credible evidence that another type of 
acquired psychiatric disorder (including a psychosis) began 
as the result of service.  The absence of any documented 
psychiatric problems for many years after service is 
persuasive evidence against a link with service.  In his 
December 1985 letter, Dr. Van Dyck opined that the veteran's 
psychiatric illness was traceable to his second period of 
service.  However, it appears the doctor was primarily trying 
to link diagnosed personality disorders with service, and, as 
noted, regulation bars service connection for a personality 
disorder.  While the doctor also suggested in his letter that 
the veteran had a psychosis, and such was due to service, the 
doctor's opinion is based on an erroneous history, provided 
by the veteran, as to what transpired in service (including 
the circumstances of the 1967 disciplinary incident) and 
after service, and under such circumstances the Board finds 
the doctor's opinion has no probative value.  Cahall v. 
Brown, 7 Vet.App. 323 (1994); Reonal v. Brown, 5 Vet.App. 458 
(1993).  

The veteran primarily claims service connection for PTSD.  
One of the requirements for service connection for PTSD is an 
unequivocal diagnosis of the condition.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997).  The file 
shows, at best, equivocal impressions of PTSD, such as Dr. 
Denison's 1995 statement reciting the veteran has "features 
of" PTSD.  Numerous other medical records, including the 
1997 VA compensation examination, show no diagnosis of PTSD.  
In the absence of a current proper diagnosis of PTSD, service 
connection is not in order.  

Even assuming there was a current proper diagnosis of PTSD, 
service connection would not be warranted without credible 
supporting evidence of an in-service stressor.  The veteran 
did not engage in combat, and there must be independent 
evidence to corroborate a service stressor.  The service 
stressor itself cannot involve the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. 
§ 3.301.  A serviceman cannot commit an offense and be 
properly arrested and disciplined for it, and later assert 
that the misconduct transaction was so stressful that he 
developed PTSD.  The Board finds that the veteran's claimed 
stressor during service in 1967 (of being allegedly 
physically assaulted by the military police while being 
restrained on a drunk and disorderly charge, and then being 
held in custody) is not a recognizable stressor for service 
connection for PTSD because it arose out of his own 
misconduct.  The record shows that the veteran was 
apprehended by military police due to being drunk and 
disorderly.  While in the custody of military police, the 
veteran shoved one of the officers.  It was reported that 
force was necessary to bring the veteran under control.  The 
veteran was disciplined for his drunk and disorderly conduct 
and was required to spend 30 days in correctional custody.  
This disciplinary action alone is evidence that the veteran's 
actions amounted to misconduct.  The veteran's version of 
what transpired in service is also contradicted by the 
service records and is not supported by any credible 
evidence.

The weight of the evidence established that a psychiatric 
disorder, including claimed PTSD, was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990)





ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals




 

